The respondent was slow in realizing that his failure to take some steps to dispose of the money in his hands might cause him trouble. It appears that since the commencement of the proceeding he has made an effort in good faith to turn the money over to the one to whom it seems to belong. Such person refused to receive the money. Under these circumstances an order will be made directing the deposit of this money in court „ in this proceeding to the credit of the person or persons entitled thereto. Upon proof of such deposit the proceeding will be dismissed as far as the respondent is concerned. Present — Kelly, P. J., Rich, Jaycox, Kapper and Lazansky, JJ.